Citation Nr: 1144714	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  05-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to September 1977.  

The case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

The Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record in November 2008, August 2009, and April 2011.  That development was completed, and the case has been returned to the Board for appellate review. The actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a current right knee disorder that is causally or etiologically related to his military service or to a service-connected disorder. 


CONCLUSION OF LAW

A right knee disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran was advised of VA's duties to notify and assist in letters dated in May 2004, January 2009, October 2009, and April 2011.  Although he did not receive complete notice prior to the initial rating decision, the letters were sent prior to the most recent readjudication of his claim in October 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

Moreover, the requirements with respect to the content of the notice were met in this case.  The May 2004, January 2009, October 2009, and April 2011 letters explained the evidence necessary to substantiate the claim for service connection, the evidence VA was responsible for obtaining, and the evidence the Veteran was responsible for providing.  The January 2009 letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded VA examinations in July 2004, November 2009 and May 2011.  VA medical opinions were also obtained in February 2009 and July 2011.  The most recent examination and VA medical opinion were provided in compliance with the April 2011 remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   As discussed below, the Board finds that the May 2011 examination and July 2011 medical opinion obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, including the contentions of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.   However, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board's duty is to assess the credibility and weight of the evidence.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right knee disorder.  Although he did seek treatment for his left knee in service, his service treatment records are negative for any complaints, treatment, or diagnosis of a right knee disorder.  Moreover, the medical evidence of record does not show that the Veteran sought treatment or was diagnosed with a right knee disorder until many years after his separation from service.  Indeed, the Veteran first sought treatment in August 1982 at which time it was noted that he had a three week old injury to both knees.  Similarly, he told a May 1986 VA examiner that he injured both knees when he was running down a slight incline and fell in 1981.  He also reported having right knee problems after making a jump in 1985.  In addition, the Veteran told a July 2004 VA examiner that he injured his right knee when his left gave out while doing roofing work in the 1980s.  Therefore, the Board finds that a right knee disorder did not manifest in service or for many years thereafter. 

The Board does acknowledge the Veteran's lay statements asserting that he injured his right knee in service.  As noted above, the Board must assess the competency and credibility of lay statements regarding in-service or continuous post-service symptomatology

The Veteran is competent to state that he suffered right knee symptoms during service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He is also competent to attest to continuity of such symptoms after service, and receipt of medical treatment for such symptoms during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, in this case, the Board finds that the Veteran's reported history is not credible.  

Significantly, there is affirmative evidence actually showing that he did not have a right knee disorder in service.  In this regard, a September 1977 separation examination found his lower extremities to be normal.  He also specifically denied having a trick or locked knee during that examination, although it was noted that he had previously injured his left knee.  There was no mention of his right knee.  

In addition, the Board notes that the Veteran's reported history of symptoms and treatment is somewhat convoluted.  Initially, he filed his claim for service connection for a right knee disorder in September 1985 and contended that he sustained an injury to that knee during service in 1976.  He did not mention or appear to realize that it was in fact his left knee that was injured in service and not his right knee.  During a VA examination in 1986, the Veteran generally reported injuring himself while working in 1980, while running down a slight incline in 1981, and after "making a jump" in 1985.   It was not until October 1986 that he claimed his right knee disorder was secondary to his left knee disorder.  Additionally, during the July 2004 VA examination, the Veteran indicated that he injured his right knee when his left knee gave out while he was roofing, but on subsequent examination, he described the injury at that time as being due to jumping eight feet to the ground.  

Given the affirmative evidence and the inconsistencies in reporting when and how he first started experiencing right knee symptoms, the Board finds that the Veteran's current recollections of the onset and nature of his right knee symptoms are not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a right knee disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261   (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that a right knee disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis of a right knee disorder to the Veteran's active service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of a right knee disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that a right knee disorder did not manifest during service and has not been shown to be causally or etiologically related to an event, disease, or injury in service. 

As to the Veteran's claim that he has a right knee disorder that is related to his service-connected left knee disability, the Board also finds that the evidence of record does not support this contention.  Although the Veteran has a current diagnosis of a right knee disorder and is service-connected for a left knee strain with osteoarthritis, the more probative evidence has not established a relationship between these disorders.  

In various written statements, the Veteran has expressed his belief that his right knee disorder is a direct result of his left knee injury.  Specifically, he asserts that he favored his right knee more after injuring his left knee in service, which created instability in the right knee and led to a subsequent injury to the right knee after service.  He also contends that he injured his right knee after his left knee gave way and he fell down a ladder while he was working as a roofer after service.  

In conjunction with the current appeal, the Veteran underwent a VA joints examination in July 2004.  The examiner noted a history of an in-service left knee injury.  The Veteran described his left knee as always giving out on him, and he indicated that he injured his right knee in the early 1980's when he was doing some roofing work and his left knee gave out.  The examiner diagnosed the Veteran with moderate right medial compartment osteoarthritis of the knee and opined that it is more likely than not that the right knee disorder is related to the left knee condition from 1976.  However, the examiner did not provide a supporting rationale at that time, and in an addendum to the report, he opined that it is less likely than not that the right knee disorder is related to the left knee condition from 1976, as it appears that he has moderate osteoarthritic changes in the right knee.  The examiner summarily concluded that the right knee disorder is not related to the left knee injury.  

The Board finds the July 2004 VA examiner failed to provide a sufficient rationale for either opinion.  He did not explain the contrasting conclusions reached or why the medical opinion was changed.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  A medical opinion is also inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Thus, the Board does not find the July 2004 VA opinions to be probative or persuasive.  

In February 2009, a VA examiner reviewed the Veteran's claims file and offered an opinion as to the etiology of his right knee disorder.  The Veteran provided a history of a sports injury in the military to the left knee, to include a partial tear of the medial collateral ligament while playing football.  The examiner noted that he eventually underwent surgical exploration of the left knee and that a torn meniscus was removed.  The examiner also observed that the Veteran developed mild osteoarthritic change of the left knee over the years.  In addition, the Veteran reported that he fell and injured his right knee in 1982 while painting a house.  Findings at that time revealed a tear of the anterior cruciate ligament, which produced a moderate amount of instability for which the Veteran underwent surgery in 2004 with a tendon transplant.  The examiner noted that, according to the records, the Veteran was discharged from the military in 1977 and that he had a tendency to favor the right knee since his discharge.  The examiner opined that the subsequent findings of osteoarthritis could not be established over the relatively short period of time from the Veteran's original injury to his surgery.  After a review of the medical records and the Veteran's history, the examiner concluded that it is less likely than not (less than 50 percent probability) that the Veteran's right knee disorder is related to the left knee disorder.  The examiner opined that the right knee disorder is more likely related to the 1982 fall.  

The Veteran was also provided a VA examination in November 2009 during which the examiner noted a history of post-service right knee injury in 1982 when the Veteran came down a ladder from a roof and jumped approximately 8 to 10 feet to the ground.  The examiner noted that the Veteran was found to have a significant amount of swelling at that time and issues with the right knee consistent with a possible ligamentous-type injury.  However, the Veteran had no surgical intervention at that time.  He subsequently had years of repetitive instability issues with the right knee and later underwent an anterior cruciate ligament reconstruction in 2004.  Following a physical examination, the Veteran was diagnosed with gross instability of the right knee with moderate degenerative joint disease.  The examiner opined that the Veteran's right knee condition was most likely caused by the post-service fall from the ladder, which is less likely than not related to the left knee disorder.  In doing so, the examiner noted the statements throughout the 1980's and 1990's of the Veteran's right knee disorder being due to his likely ligamentous injury in the early 1980's from his fall off the ladder.  The examiner noted that there is no evidence that the two conditions are related or that the right knee caused the fall.  

The Board notes that, despite relating the Veteran's current right knee disorder to his fall in 1982, the February 2009 VA examiner and the November 2009 VA examiner failed to comment as to whether the Veteran's service-connected left knee disability could have caused or contributed to the fall, as the Veteran has contended.  In addition, these VA examiners did not specifically address whether the Veteran's service-connected left knee disability may have aggravated his right knee disorder.  The Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Therefore, the Board finds the February 2009 and November 2009 VA medical opinions to be inadequate and of little probative value.  

The Veteran was provided another VA examination in May 2011 during which he provided a history of sustaining a valgus injury to his left knee while playing football on active duty.  The Veteran reported that he heard a pop in the knee at that time and was unable to continue playing football.  He indicated that he sustained an injury to his right knee while performing some roof work after service in 1981.  In particular, he stated that he jumped off a ladder approximately eight feet and twisted his right knee.  Following a physical examination, the Veteran was assessed as having   postoperative right anterior cruciate ligament reconstruction.  The examiner opined that it is less likely than not that the Veteran's right knee injury and subsequent disability is related to his left knee disorder.  The examiner concluded that the Veteran injured his right knee when he jumped off a ladder and came down it in an awkward fashion.  He stated that the injury was obviously not at all related to his previous service-connected left knee disability.  

The February 2009 VA examiner reviewed the May 2011 VA examination report and provided an additional medical opinion in July 2011.  He indicated that he reviewed the claims file and noted that the Veteran sustained a sports injury to the left knee in service, which was apparently of a ligamentous nature.  The examiner observed that the in-service injury was treated conservatively with resolution of findings.  The examiner also noted that the Veteran later slipped while on a ladder, fell, and injured his right knee approximately five years after the initial left knee injury and four years after discharge.  The examiner opined that the right knee injury is separate and unrelated to the left knee injury and concluded that it is less likely than not (less than a 50 percent probability) that the Veteran's complaints of left knee aggravation was from the right knee.  The examiner reasoned that there is no history to indicate any etiology of the left knee causing injury to the right knee in relation to the work-time injury.  Further, the examiner noted that it can be clinically stated that the left knee did not cause the Veteran to fall off the ladder.  The examiner noted that from the history it is apparent that the Veteran was on a roof and jumping to a ladder when the involved right lower extremity slipped and he incurred a nonservice-related injury to the right knee.  

The Board observes that the Veteran's representative submitted an informal hearing presentation in October 2011 in which he argued that "not one of the medical opinions obtained by the AMC or the RO finds with any rationale that the Veteran's service-connected right knee condition did not aggravate the damage to the left knee."  Despite the representative's confusion over which knee is service-connected and which knee is on appeal, the Board agrees that many of the VA examinations of record are inadequate.  However, the Board notes that the July 2011 VA examiner did address aggravation and finds the opinion to be highly probative in determining whether or not the Veteran's right knee disorder is secondary to his service-connected left knee disability.  He reviewed the claims file and previous reports, and his explanation for finding that the right knee injury is separate and unrelated to the left knee injury was based on sound reasoning and a thorough review of the record.  

In general, the Board is responsible for assessing the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

There is no medical evidence otherwise relating the Veteran's current right knee disorder to his service-connected left knee disability.  Thus, service connection is not warranted on a secondary basis.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right knee disorder is not warranted. 









ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


